The plaintiff in error, hereinafter called defendant, was convicted in the district court of Carter county for the crime of forgery in the second degree and his punishment fixed at imprisonment in the state penitentiary for a term of one year.
The record discloses that at the time charged defendant passed a forged check in the sum of $5 and received in exchange merchandise and cash. The defendant offered no testimony. The judgment was rendered in March, 1927, and the appeal was lodged in this court in September, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. No fundamental or jurisdictional error is apparent.
The case is affirmed.